Citation Nr: 1704897	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  08-27 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for varicose veins of the left lower extremity status-post venous stripping with residual pain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 2004 to September 2005 and also had a period of active duty for training from July 2001 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In correspondence received by VA on December 27, 2016, prior to the promulgation of a decision by the Board, the Veteran's authorized representative withdrew from appellate review the Veteran's claim for an initial rating for varicose veins of the left lower extremity status-post venous stripping with residual pain.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an initial rating for varicose veins of the left lower extremity status-post venous stripping with residual pain have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may     be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In December 2016, the Veteran's authorized representative submitted a written statement that the Veteran contacted him and said he no longer wishes to pursue his claim for an initial rating for varicose veins of the left lower extremity status-post venous stripping with residual pain.  Accordingly, the representative requested that the issue be withdrawn from appellate consideration pursuant to 38 C.F.R. § 20.204.  As there remains no allegation of error of fact or law for appellate consideration,    the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial rating for varicose veins of the left lower extremity status-post venous stripping with residual pain, currently rated as 10 percent disabling, is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


